Cite as 2014 Ark. App. 87

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-13-714


THOMAS OLIVER                                    Opinion Delivered   February 12, 2014
MURCHISON, III
                             APPELLANT           APPEAL FROM THE GARLAND
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CR2012-245-IV]

                                                 HONORABLE MARCIA R.
STATE OF ARKANSAS                                HEARNSBERGER, JUDGE
                              APPELLEE
                                                 SUPPLEMENTAL ADDENDUM
                                                 ORDERED



                             BILL H. WALMSLEY, Judge

       Appellant Thomas Oliver Murchison, III, was convicted of driving while intoxicated,

first offense, by the Hot Springs District Court. Murchison appealed to the Garland County

Circuit Court and filed a motion to suppress evidence of his intoxication, arguing that an

illegal traffic stop occurred. The trial court denied the motion, and Murchison entered a

conditional plea of no contest. On appeal to this court, Murchison argues that the trial court

erred in denying his motion to suppress because there was no probable cause to stop his

vehicle. We cannot, however, reach the merits of Murchison’s arguments at this time due to

a briefing deficiency.

       Murchison was stopped by a state trooper on March 20, 2011, based on the trooper’s

observation of several alleged traffic violations. The trooper’s patrol car had a dash-camera

video recording from the trooper’s perspective as he followed Murchison’s vehicle. Although
                                  Cite as 2014 Ark. App. 87

it is referenced in the argument section of his brief, Murchison failed to include a copy of the

video in his addendum. Among other arguments, Murchison contends that no other vehicles

were affected by his failure to use a turn signal; that the video did not capture his crossing the

fog line; and that the trooper’s adjustment of the angle of the camera shortly after the stop for

a wider field of vision proves that the stop was a pretext to perform field-sobriety tests.

       The DVD was an exhibit offered by the State that is essential for this court to

understand the case and decide the issues on appeal. Ark. Sup. Ct. R. 4-2(a)(8) (2013).

Therefore, Murchison has seven calendar days from the date of this opinion to supplement

his addendum with the DVD of the traffic stop. Ark. Sup. Ct. R. 4-2(b)(4).

       Supplemental addendum ordered.

       PITTMAN and HIXSON, JJ., agree.

       Chisenhall, Nestrud & Julian, P.A., by: Jim Julian; and Brent A. Miller, for appellant.

       Dustin McDaniel, Att’y Gen., by: Lauren Elizabeth Heil, Ass’t Att’y Gen., for appellee.




                                                2